     Case 1:20-cv-00739-AKK-GMB Document 11 Filed 11/13/20 Page 1 of 1                     FILED
                                                                                  2020 Nov-13 AM 09:35
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA

                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            EASTERN DIVISION

FREDERICK JACKSON,                           )
                                             )
         Petitioner,                         )
                                             )
v.                                           )   Case No. 1:20-cv-0739-AKK-GMB
                                             )
CHERON NASH,                                 )
                                             )
         Respondent.                         )

                             MEMORANDUM OPINION

         On October 13, 2020, the Magistrate Judge filed a report and recommendation

that this petition for habeas corpus relief, filed pursuant to 28 U.S.C. § 2241, be

dismissed as moot due to the petitioner’s having previously received the requested

relief. Doc. 10. No party filed timely objections, although advised of their rights to

do so.

         Having now carefully reviewed and considered de novo all the materials in

the court file, the court ADOPTS the Magistrate Judge’s report and ACCEPTS his

recommendation. The court finds that the petition for a writ of habeas corpus is due

to be dismissed as moot.

         The court will enter a separate Final Order.

         DONE the 13th day of November, 2020.

                                         _________________________________
                                                  ABDUL K. KALLON
                                           UNITED STATES DISTRICT JUDGE
